Exhibit 10.7.2

 

INVENTION, NON-DISCLOSURE, AND NON-SOLICITATION AGREEMENT

 

This Invention, Non-Disclosure, and Non-Solicitation Agreement is made by and
between Intercept Pharmaceuticals, Inc. (the “Company”) and Daniel Regan (the
“Employee”).

 

IN CONSIDERATION of the Employee's employment by the Company, and for other good
and valuable consideration, the sufficiency of which is hereby acknowledged, the
Employee agrees as follows:

 

1. Condition of Employment.

 

The Employee acknowledges that her employment with the Company is contingent
upon her agreement to sign and adhere to the provisions of this Invention,
Non-Disclosure, and Non-Solicitation Agreement (the “Agreement”).

 

2. Proprietary and Confidential Information.

 

(a) The Employee agrees that all information, whether or not in writing, of a
private, secret or confidential nature concerning the Company’s business,
business relationships or financial affairs (collectively, “Proprietary
Information”) is and shall be the exclusive property of the Company. By way of
illustration, but not limitation, Proprietary Information may include
inventions, products, processes, methods, techniques, formulas, compositions,
compounds, projects, developments, plans (including business and marketing
plans), research data, clinical data, financial data (including sales costs,
profits, pricing methods), personnel data, computer programs (including software
used pursuant to a license agreement), customer and supplier lists, and contacts
at or knowledge of customers or prospective customers of the Company. The
Employee will not disclose any Proprietary Information to any person or entity
other than employees of the Company or use the same for any purposes (other than
in the performance of his/her duties as an employee of the Company) without
written approval by an officer of the Company, either during or after her
employment with the Company, unless and until such Proprietary Information has
become public knowledge without fault by the Employee.

 

(b) The Employee agrees that all files, documents, letters, memoranda, reports,
records, data, sketches, drawings, models, laboratory notebooks, program
listings, computer equipment or devices, computer programs or other written,
photographic, or other tangible material containing Proprietary Information,
whether created by the Employee or others, which shall come into his/her custody
or possession, shall be and are the exclusive property of the Company to be used
by the Employee only in the performance of his/her duties for the Company and
shall not be copied or removed from the Company premises except in the pursuit
of the business of the Company. All such materials or copies thereof and all
tangible property of the Company in the custody or possession of the Employee
shall be delivered to the Company, upon the earlier of (i) a request by the
Company or (ii) termination of his/her employment. After such delivery, the
Employee shall not retain any such materials or copies thereof or any such
tangible property.

 

 

 

 

(c) The Employee agrees that her obligation not to disclose or to use
information and materials of the types set forth in paragraphs (a) and (b)
above, and her obligation to return materials and tangible property set forth in
paragraph (b) above also extends to such types of information, materials and
tangible property of customers of the Company or suppliers to the Company or
other third parties who may have disclosed or entrusted the same to the Company
or to the Employee.

 

3. Inventions.

 

(a) The Employee will make full and prompt disclosure to the Company of all
inventions, creations, improvements, discoveries, trade secrets, secret
processes, technology, know-how, methods, developments, software, and works of
authorship or other creative works, whether patentable or not, which are
created, made, conceived or reduced to practice by the Employee or under the
Employee's direction or jointly with others during her employment by the
Company, whether or not during normal working hours or on the premises of the
Company (all of which are collectively referred to in this Agreement as
“Inventions”).

 

(b) The Employee agrees to assign and does hereby assign to the Company (or any
person or entity designated by the Company) all her right, title and interest in
and to all Inventions and all related patents, patent applications, copyrights
and copyright applications to the maximum extent permitted by the laws of the
State of New York or any like statute of any other state. The Employee hereby
also waives all claims to moral rights in any Inventions. The Employee
understands that the provisions of this Agreement requiring assignment of
Inventions to the Company do not apply to any invention which qualifies fully
under the provisions of the laws of the State of New York. The Employee agrees
to advise the Company promptly in writing of any inventions that she believes
meets the criteria in the laws of the State of New York.

 

(c) The Employee agrees to cooperate fully with the Company and to take such
further actions as may be necessary or desirable, both during and after her
employment with the Company, with respect to the procurement, maintenance and
enforcement of copyrights, patents and other intellectual property rights (both
in the United States and foreign countries) relating to Inventions. The Employee
shall sign all papers, including, without limitation, copyright applications,
patent applications, declarations, oaths, formal assignments, assignments of
priority rights, and powers of attorney, which the Company may deem necessary or
desirable in order to protect its rights and interests in any Invention. The
Employee further agrees that if the Company is unable, after reasonable effort,
to secure the signature of the Employee on any such papers, any executive
officer of the Company shall be entitled to execute any such papers as the agent
and the attorney-in-fact of the Employee, and the Employee hereby irrevocably
designates and appoints each executive officer of the Company as her agent and
attorney-infact to execute any such papers on her behalf, and to take any and
all actions as the Company may deem necessary or desirable in order to protect
its rights and interests in any Invention, under the conditions described in
this sentence.

 

 

 

 

4. Non-Solicitation.

 

(a) While employed by the Company and for a period of one (1) year after the
termination or cessation of Employee’s employment for any reason, the Employee
will not, directly or indirectly, either alone or in association with others,
recruit or solicit any person who was employed by the Company or engaged as an
independent contractor at any time during the period of the Employee's
employment with the Company, except for an individual whose employment with or
service for the Company has been terminated for a period of six months or
longer.

 

(b) If any restriction set forth in this Section 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

 

(c) The geographic scope of this Section shall extend to anywhere the Company or
any of its subsidiaries is doing business, has done business or has plans to do
business.

 

(d) If the Employee violates the provisions of this Section, the Employee shall
continue to be held by the restrictions set forth in this Section, until a
period equal to the period of restriction has expired without any violation.

 

5. Other Agreements.

 

The Employee hereby represents that, except as the Employee has disclosed in
writing to the Company, the Employee is not bound by the terms of any agreement
with any previous employer or other party to refrain from using or disclosing
any trade secret or confidential or proprietary information in the course of
his/her employment with the Company, to refrain from competing, directly or
indirectly, with the business of such previous employer or any other party, or
to refrain from soliciting employees, customers or suppliers of such previous
employer or other party. The Employee further represents that his/her
performance of all the terms of this Agreement and the performance of her duties
as an employee of the Company do not and will not breach any agreement with any
prior employer or other party to which the Employee is a party (including
without limitation any non-disclosure or non-competition agreement), and that
the Employee will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

6. United States Government Obligations.

 

The Employee acknowledges that the Company from time to time may have agreements
with other persons or with the United States Government, or agencies thereof,
which impose obligations or restrictions on the Company regarding inventions
made during the course of work under such agreements or regarding the
confidential nature of such work. The Employee agrees to be bound by all such
obligations and restrictions that are made known to the Employee and to take all
action necessary to discharge the obligations of the Company under such
agreements.

 

 

 

 

7. Not An Employment Contract.

 

The Employee acknowledges that this Agreement does not constitute a contract of
employment, either express or implied, and does not imply that the Company will
continue the Employee’s employment for any period of time.

 

8. General Provisions.

 

(a) No Conflict. The Employee represents that the execution and performance by
him/her of this Agreement does not and will not conflict with or breach the
terms of any other agreement by which the Employee is bound.

 

(b) Entire Agreement. This Agreement supersedes all prior agreements, written or
oral, between the Employee and the Company relating to the subject matter of
this Agreement. This Agreement may not be modified, changed or discharged in
whole or in part, except by an agreement in writing signed by the Employee and
the Company. The Employee agrees that any change or changes in his/her duties,
salary or compensation after the signing of this Agreement shall not affect the
validity or scope of this Agreement.

 

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect or impair the validity or enforceability of any other
provision of this Agreement.

 

(d) Waiver. No delay or omission by the Company in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion is effective only in that
instance and will not be construed as a bar to or waiver of any right on any
other occasion.

 

(e) Employee Acknowledgment and Equitable Remedies. The Employee acknowledges
that the restrictions contained in this Agreement are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Agreement is likely to cause the Company substantial and irrevocable
damage and therefore, in the event of any breach or threatened breach of this
Agreement, the Employee agrees that the Company, in addition to such other
remedies that may be available, shall be entitled to specific performance and
other injunctive relief without posting a bond, and the Employee hereby waives
the adequacy of a remedy at law as a defense to such relief.

 

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation or entity with which or into which the Company may be
merged or which may succeed to all or substantially all of its assets or
business, provided however that the obligations of the Employee are personal and
shall not be assigned by the Employee.

 

 

 

 

(g) Subsidiaries and Affiliates. The Employee expressly consents to be bound by
the provisions of this Agreement for the benefit of the Company or any
subsidiary or affiliate thereof to whose employ the Employee may be transferred
without the necessity that this Agreement be re-signed at the time of such
transfer.

 

(h) Governing Law, Forum and Jurisdiction. This Agreement shall be governed by
and construed as a sealed instrument under and in accordance with the laws of
the State of New York without regard to conflict of laws provisions. Any action,
suit, or other legal proceeding which is commenced to resolve any matter arising
under or relating to any provision of this Agreement shall be commenced only in
a court of the State of New York (or, if appropriate, a federal court located
within New York), and the Company and the Employee each consents to the
jurisdiction of such a court.

 

(i) Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.

 

 

 

 

THE EMPLOYEE ACKNOWLEDGES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

 

WITNESS our hands and seals:

 

INTERCEPT PHARMACEUTICALS, INC.

 

/s/ Mark Pruzanski   3/4/2013   By: Mark Pruzanski, M.D.   Date           /s/
Daniel Regan   3/4/2013   By: Daniel Regan   Date  

 

 

 

 

Exhibit A LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP: Title Date
Identifying Number or Brief Description

 

  No inventions or improvements       Additional Sheets Attached     Signature
of Employee:   /s/ Daniel Regan     Printed Name of Employee: Daniel Regan    
Date: 3/4/2013

  

 

 